Citation Nr: 0503056	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus from November 25, 1997 to December 11, 
1998.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus on and after December 11, 1998.  

3.  Entitlement to a rating in excess of 10 percent for 
rhinitis.  

4.  Entitlement to service connection for tinnitus, secondary 
to the service-connected rhinitis. 

5.  Entitlement to service connection for scalp dermatitis, 
secondary to the service-connected rhinitis. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from August 1955 to August 
1959.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO).

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in November 2004.  A copy of 
the transcript has been associated with the claims file.

Appellant submit additional evidence in support of his claims 
with a waiver of RO review.  Therefore, the evidence will be 
considered herein.  

The issue of entitlement to service connection for tinnitus, 
secondary to service-connected rhinitis is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will provide notification if further action is required on 
the part of the appellant.




FINDINGS OF FACT

1.  For the period November 25, 1997 to December 11, 1998, 
appellant's bilateral pes planus was manifested by 
symptomatology that included subjective complaints of pain 
and objective evidence of pes planus with no limitation of 
motion of toes or ankles and no malalignment of the Achilles 
tendon without objective evidence of marked deformity, 
accentuated pain on manipulation and use, indications of 
swelling on use, and characteristic callosities.

2.  For the period beginning on December 11, 1998 and after, 
appellant's bilateral pes planus was manifested by severe 
flatfeet with objective evidence of marked deformity, 
accentuated pain on manipulation and use, indications of 
swelling on use, and characteristic callosities but no 
evidence of pronounced marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of tendo-Achilles on manipulation, not 
improved with orthotics.  

3.  Appellant has service connection for rhinitis, which is 
currently rated as 10 percent disabling.  

4.  Allergic rhinitis is manifested by constant nasal drip, 
nasal blockage, but no evidence of polyps.

5.  Appellant has a current nonservice-connected skin 
disorder that has been diagnosed as scalp dermatitis. 

6.  The most competent and credible medical evidence of 
record shows that appellant's scalp dermatitis is not related 
to his upper respiratory tract allergies (service-connected 
rhinitis).  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus from November 25, 1997 to December 11, 
1998 have not been met.  §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5276 
(2004).

2.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus, status post osteotomy and arthroplasty 
on and after December 11, 1998 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for rhinitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.3, 4.7, 4.10, 4.21, 
4.97, Diagnostic Code 6522 (2004).

4.  Appellant's scalp dermatitis is not proximately due to, 
the result of, or aggravated by his service-connected 
rhinitis.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  


Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the claims had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  As will be discussed below, the VCAA provisions 
have been considered and complied with, to the extent 
applicable to the issues on appeal.  

In an October 2003 letter, the RO provided the veteran notice 
of the evidence needed to substantiate his claims for 
increased evaluations and service connection on a secondary 
basis.  

In the October 2003 letter, the RO provided the veteran the 
abbreviated text of 38 C.F.R. § 3.159, implementing 
38 U.S.C.A. §§ 5103 and 5103A.  This put the veteran on 
notice that VA would obtain VA records and other records he 
identified, that he should provide any evidence in his 
possession that pertained to the claims, and that he had one 
year to respond to the request for information or evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  Thus, 
Pellegrini has been satisfied.  He has reported what evidence 
was available, and it appears that the records to which 
reference is made have been obtained to the extent possible.  
It does not appear that there are any other records that 
could or should be obtained as to the issue decided herein.

I.  Entitlement to a rating in excess of 10 percent
from November 25, 1997 to December 12, 1998

By rating decision dated in August 1998, service connection 
was established for pes planus and a noncompensable 
evaluation was assigned, effective May 29, 1961.  It was held 
that there was clear and unmistakable error in a prior 
denial.  In that same decision, a 10 percent evaluation was 
assigned, effective November 10, 1997.  This was the date of 
the application to reopen the previously denied claim.

The veteran has perfected an appeal the assignment of the 10 
percent evaluation.  

Appellant was accorded a VA examination in August 1998.  The 
physical examination revealed fairly severe pes planus of 
both feet.  There were no other deformities.  The skin of 
both feet was normal.  Both dorsalis pedis pulses and +1, and 
both posterior pulses were +2.  There was no limitation of 
motion of the toes or ankles.  Posture and gait were normal.  
Appellant could rise on both toes and heels.  There was no 
malalignment of the Achilles tendon.  The diagnosis was 
bilateral pes planus.  

A VA treatment record dated in October 1998 show appellant 
was seen with complaints of pain in the right foot.  
Metatarsal pads were prescribed.  

In a statement received on December 11, 1998, appellant 
requested an increased evaluation for his pes planus.  

Appellant was accorded a VA feet examination in March 1999.  
He reportedly experienced daily flare-ups associated with his 
pes planus.  His treatment included pain pills and corrective 
type shoes.  He also used assistive devices, crutches and 
cane.  A physical examination revealed moderate pes planus, 
somewhat worse on the right.  He was able to heel and toe 
walk and was able to stand on his toes and heels.  His gait 
was normal and there were no functional limitations with 
standing or walking.  He had calluses on the balls of both 
feet over the head of the third metatarsal that were painful 
to palpation.  His pulses were palpable and there were no 
remarkable skin changes.  There was no evidence of 
hammertoes, clawfoot, or any other deformity of the feet 
except pes planus.  

The joints of his right great toe were slightly larger than 
the joints of the left great toe.  He had considerable valgus 
deformity of the Achilles and os calis both with nonweight 
bearing and weight bearing.  The Achilles tendon alignment 
was somewhat correctable by manipulation.  There was no 
midfoot or forefoot misalignment.  There was no hallux 
valgus, no angulation, or dorsiflexion at the first 
metatarsal phalangeal joints.  The diagnoses were pes planus, 
moderate degree and osteoarthritis of the metatarsophalangeal 
joints and the interphalangeal joints of the toes of both 
feet. 

In December 2000, appellant underwent Keller bunionectomy of 
the right foot, elevating osteotomy of the right second 
metatarsal and arthroplasty of proximal interphalangeal joint 
of right second digit.  

In December 2001, appellant underwent dorsiflexory osteotomy 
of 2nd metatarsal left foot, arthroplasty of proximal 
interphalangeal joint of the 2nd digit

VA treatment records dated from January 2001 to May 2003 
include follow-up treatment, post surgery and continued 
treatment for pain feet including calluses, limited motion, 
right hallux.  Appellant was fitted for orthotics in June 
2003.  Treatment records dated from September 2003 to October 
2004 show treatment for hammertoe and possible neuroma 3rd 
interspace left foot.  In an October 2003 rating decision, 
the evaluation was increased from 10 to 30 percent disabling, 
effective December 11, 1998. 

An evaluation of 100 percent was assigned effective December 
21, 2000 based on surgical or other treatment necessitating 
convalescence.  An evaluation of 30 percent was assigned 
March 1, 2003.  An evaluation of 100 percent was assigned 
effective December 11, 2001 based on surgical or other 
treatment necessitating convalescence.  An evaluation of 30 
percent was assigned from March 2002.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's bilateral pes planus under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Pursuant to Diagnostic Code (DC) 5276, a disability rating of 
10 percent is warranted for bilateral moderate flatfoot with 
the weight bearing line over or medial to the great toe, 
inward bowing of the tendo- Achilles, and pain on 
manipulation or use of the feet.  A 20 percent evaluation is 
warranted for unilateral severe flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indications of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is assigned for pronounced, bilateral pes 
planus with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, and marked inward displacement 
and severe spasm of the tendo-Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  

The Board finds that the criteria for an evaluation in excess 
of 10 percent have not been met for the period November 25, 
1997 to December 11, 1998.  The evidence does not show that 
the veteran had bilateral severe flatfoot with objective 
evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities.  For the period in question 
findings more nearly approximating a higher rating were not 
shown.

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted on the basis of functional loss 
due to pain.  In this regard, the veteran's assessments 
include foot pain.  However, his subjective complaints of 
pain have already been contemplated in the criteria of DC 
5276.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Accordingly, the Board concludes that the veteran is 
most appropriately evaluated at the 10 percent rate under DC 
5276 from November 25, 1997 to December 11, 1998.

Finally, the Board has considered whether a higher rating is 
warranted under 38 C.F.R. § 4.71a, DC 5284.  Under DC 5284, a 
20 percent rating is assigned for a moderately severe foot 
injury.  However, in this case the Board has determined that 
the findings in the relevant evidence are insufficient to 
show that he has a moderately severe foot injury.  
Specifically, the veteran has reported that his foot symptoms 
did not interfere with his ability to perform his job (90 
percent of his time was spent sitting) and there are no other 
findings, to include the range of motion findings in the 
August 1998 examination report, to support a conclusion that 
his condition more closely approximates a moderately severe 
foot injury.  Accordingly, a rating in excess of 10 percent 
under DC 5284 is not warranted for the period in question.

II.  Entitlement to a rating in excess of 30 percent
for bilateral pes planus on and after December 11, 1998 

Based upon the evidence of record, the Board finds that a 
rating in excess of 30 percent is not warranted on and after 
December 11, 1998 for the veteran's bilateral pes planus, 
status post osteotomy and arthroplasty.  

The medical evidence demonstrates that the veteran's 
bilateral pes planus more closely approximates severe 
disability, not pronounced.  There is evidence of tenderness 
at extreme dorsiflexion, but this tenderness has not been 
characterized as extreme.  Rather, it is described as 
"mild."  There is no evidence of marked inward displacement 
of the tendo Achilles on manipulation.  Instead, the 
deformity of the feet is valgus, or outward.  Additionally, 
there have been no findings of spasm of the tendo-Achilles on 
manipulation.  Therefore, the Board finds that a 50 percent 
rating for bilateral pes planus under Diagnostic Code 5276 is 
not warranted for the period on and after December 11, 1998.  

The Board has also considered whether the veteran's bilateral 
pes planus warrants an increased rating on the basis of 
functional loss due to pain, weakened movement, excess 
fatigability, or pain on movement.  Such elements are not 
supported by adequate pathology such that would warrant a 
rating higher than that currently assigned.  Therefore, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.  

Accordingly, the Board finds that a preponderance of the 
evidence is against a rating in excess of 30 percent for pes 
planus the period on and after December 11, 1998, and the 
claim must be denied.

The evidence of record does not demonstrate that his pes 
planus has resulted in frequent periods of hospitalization or 
in marked interference with employment.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


III.  Entitlement to a rating in excess
 of 10 percent for rhinitis

Service connection for rhinitis has been in effect since May 
1961 and was rated noncompensably from May 29, 1961.  

VA treatment records dated from March 1996 to January 1998 
show treatment for allergic rhinitis.  

In November 1997, appellant filed a request for an increased 
evaluation for his service-connected rhinitis.  

In an August 1998 rating decision, the disability rating for 
rhinitis was increased from 0 to 10 percent disabling, 
effective November 25, 1997.  

Appellant was accorded a VA examination in August 1998.  He 
complained of chronic nasal congestion and postnasal drip.  
He continued to receive allergy injections every two weeks.  
A physical examination revealed the nasal mucosa was 
unremarkable.  The nasal passage appeared to be mildly 
narrower on the left as compared to the right.  The pharynx 
was clear.  The diagnosis was perennial allergic rhinitis.  

Appellant was accorded a VA examination in March 1999.  He 
complained of headaches as well as a constant postnasal drip.  
His allergic condition interfered with his breathing through 
the nose.  His allergic attacks were frequent and made worse 
by driving a car and outdoor environments.  A physical 
examination revealed the mucosa of the nose, mouth, and 
pharynx was hyperemic and dry.  There was 50 percent 
reduction in the nasal passageway of both nostrils.  It 
appeared a bit worse on the right.  He was tender to 
percussion over the right frontal sinus but without detection 
of any discharge or crusting.  The diagnosis was chronic 
upper respiratory tract allergies with chronic sinusitis.  

VA treatment records dated from September 1999 to May 2004 
show that appellant received treatment for allergic rhinitis, 
seasonal and sinusitis.  He complained of postnasal drip, 
sneezing, nasal congestion, and mild headaches.  Clinical 
findings included severe nasal obstruction but no polyps.  

The Board notes that appellant is non-service-connected for 
sinusitis.  It has not been shown that sinusitis is part and 
parcel to the service-connected rhinitis.  Thus symptoms 
associated with sinusitis will not be considered in 
evaluating the service-connected rhinitis. 

The appellant's service-connected rhinitis has been evaluated 
under the Diagnostic Codes found in 38 C.F.R. § 4.97, the 
schedule of ratings for the respiratory system. Allergic or 
vasomotor rhinitis warrants a 10 percent rating when there 
are no polyps but with greater than 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one 
side.  A 30 percent rating is warranted when there are nasal 
polyps.  38 C.F.R. § 4.79, Diagnostic Code 6522.  The medical 
evidence of record does not show that the appellant suffers 
from any nasal polyps.

After comparing the record as a whole with the applicable 
rating criteria, the Board is compelled to find that there is 
no basis for a rating in excess of 10 percent for appellant's 
allergic rhinitis disability.  Therefore, an increased 
evaluation would not be warranted under the provisions of 
Diagnostic Code 6522.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation for the allergic 
rhinitis disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

The Board finds no evidence that the appellant's service- 
connected allergic rhinitis disability presents such an 
unusual or exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  It has not been contended or otherwise 
indicated that the service-connected allergic rhinitis 
disability has resulted in any hospitalization or other 
extensive treatment regimen.  It is undisputed that 
appellant's reported symptoms associated with the allergic 
rhinitis could have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, the 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, the regulations provide 
for higher ratings for disability involving allergic 
rhinitis, but the required manifestations have not been shown 
in this case.  The Board further finds no evidence of an 
exceptional disability picture in this case. The appellant 
has not required any hospitalization for his allergic 
rhinitis disability. The appellant has not offered any 
objective evidence of any extensive medical treatment for 
this disability, nor has he produced any documentation of any 
symptoms due to the allergic rhinitis disability so as to 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (when evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own).

Since the preponderance of the evidence is against the claim 
for an increased rating, the benefit-of-the-doubt doctrine is 
inapplicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).

IV.  Entitlement to scalp dermatitis as secondary
to the service-connected rhinitis

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Alternatively, additional 
disability is compensable under 38 C.F.R. § 3.310 when a 
nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in 
such a case, the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.  Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  In this case, VA rating decisions 
acknowledge that appellant has a nonservice-connected 
disability of scalp dermatitis; this disability is verified 
in VA medical examinations and treatment records.  The Board 
accordingly finds that the first step of the Wallin analysis 
(evidence of a current disability) has been satisfied.

The second step of the Wallin analysis is evidence of a 
service-connected disability. In this case, VA rating 
decisions record service-connected disabilities of bilateral 
pes planus (30 percent disabling), rhinitis (10 percent 
disabling), and fistula, ano, postoperative, (0 percent 
disabling) (combined disability 40 percent disabling).  The 
Board accordingly finds that the second step of the Wallin 
analysis has been satisfied.

The third step of the Wallin analysis is medical evidence of 
a nexus between the nonservice-connected disability and the 
service-connected disability.  In this case, there is no 
medical evidence of such nexus.  To the contrary, the March 
1999 examiner stated that there was no direct connection 
between the service-connected upper respiratory allergies and 
scalp dermatitis.  

Appellant has asserted that his scalp dermatitis is 
proximately caused by his rhinitis; however, a layperson is 
not considered capable of opining, however sincerely, in 
regard to the causation of a claimed disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 525 U.S. 
962 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 10 
Vet. App. 183, 186 (1997); Grivois v. Brown, 6 Vet. App. 135 
(1994).  It is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
there is no competent medical opinion supporting appellant's 
theory of secondary service connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. § 
3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus from November 25, 1997 to December 11, 1998 is 
denied.

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus on and after December 11, 1998 is denied.  

Entitlement to a rating in excess of 10 percent for rhinitis 
is denied.  

Secondary service connection for scalp dermatitis is denied.




REMAND

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition. Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin 
v. Derwinski, 2 Vet. App. 34, 39 (1991).

A review of the records reveals that in March 1972 appellant 
was seen with complaints of left ear high frequency whistle 
since July 1971.  The record reflects that in July 1971, 
appellant was hospitalized and treated for allergic rhinitis.  
Appellant contends that his current tinnitus has continued 
since 1971 and is related to his rhinitis or treatment 
thereof.  

Given the above evidence, he Board finds that a VA 
examination is necessary to determine whether any currently 
diagnosed tinnitus is causally linked to the veteran's 
service-connected rhinitis.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify the names 
and complete addresses of any VA or 
private medical providers who have 
treated him for his tinnitus.  After 
securing appropriate current release(s), 
the RO should obtain such records and 
associate them with the claims file.  If 
further private treatment is reported and 
those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  In 
that regard, comprehensive clarification 
should be undertaken by the RO with the 
veteran and his representative as to 
whether VA or the veteran is responsible 
for securing evidence pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This must be documented in the 
file.

2.  The veteran should be scheduled for a 
VA examination by an ear, nose, and 
throat specialist to determine the nature 
and etiology of any current tinnitus.  
The examiner(s) should be provided with 
the complete evidentiary file, including 
any evidence obtained pursuant to (1) 
above; and should be asked to 
specifically address  (a) whether it is 
at least as likely as not that tinnitus, 
if present, is proximately due to or the 
result of the service-connected rhinitis 
and/or treatment.  If not, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that there 
is aggravation of tinnitus that is 
proximately due to or the result of the 
service-connected rhinitis and/or 
treatment.  The examiner should include a 
rationale for the opinion.  

3.  After completion of the above 
development, the RO should adjudicate the 
veteran's claim for service connection 
for tinnitus, secondary to rhinitis, 
based on all the evidence of record and 
38 C.F.R. § 3.310 and Allen.  

If the action taken remains adverse to 
the veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  This should additionally 
include consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  If the letter is 
not available, personnel at the medical 
center should certify to what address the 
letter was sent, and should certify that 
it was not returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence and legal 
changes shown since the last statement of 
the case or supplemental statement of the 
case was issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


